UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

JEFFREY SCOTT MCCOY,

Plaintiff,
v. Case No: 5:19-ev-324-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

This case was referred to the United States Magistrate Judge for a report and
recommendation on Defendant Commissioner of Social Security’s Unopposed Motion for Entry
of Judgment with Remand, filed on November 21, 2019 (Doc. 15). After review of the Report and
Recommendation entered on November 26,2019 (Doc. 16), and noting no timely objections have
been filed, it is hereby ORDERED and ADJUDGED as follows:

1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation
(Doc. 16) is APPROVED and ADOPTED and made part of this Order for all purposes, including
appellate review.

2. The Unopposed Motion for Entry of Judgment with Remand (Doc. 15) is
GRANTED. The Commissioner’s decision is REVERSED and REMANDED pursuant to
sentence four of 42 U.S.C. § 405(g) for the following reasons:

So that the ALJ may further evaluate Dr. Daniel Henderson’s opinion, reconsider

Plaintiff's mental impairments, re-assess the RFC, if necessary, with psychological or

psychiatric expert evidence; as warranted, obtain supplemental evidence from a vocational

expert to clarify the effect of the assessed limitations on Plaintiff's ability to perform other
work in the national economy; take any further action to complete the administrative
record; offer Plaintiff the opportunity for a hearing; and issue a new decision, and many

other proceedings the Commissioner deems appropriate.
3. The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE the

case.

fp Le
DONE and ORDERED in Orlando, Florida, this ef day opts 20)
| iN ee a

G. KENDALL SHARP
SENIOR|UNITED STATES DISTRICT JUDGE

Copies to:
Counsel of Record
